NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
LASERFACTURING, INC. AND THE TWENTYFIRST
CENTURY CORPORATION (DOING BUSINESS AS
TC ARTS & LASERFACTURES),
Plaintiffs-Appellants,
V.
DAIMLERCHRYSLER CORPORATION (NOW OLD
CARCO LIQUIDATED TRUST),
Defendcmt-Appellee. _
2009-1013
Appea1 nom the United States District Court for the
Southern District of Texas in case no. 4207-CV-002O7,
Judge Me1inda Harmon.
ORDER
Laserfacturing, Inc. et al. move without opposition to
reinstate this appeal.
On January 13, 2012, this appeal was dismissed with-
out prejudice to reinstatement because of Old Carco
Liquidated Trust (OCLT)’s bankruptcy proceedings in the
United States District Court for the Southern District of
New York. Laserfacturing states that the bankruptcy

SYNQOR V. ARTESYN TECH 2
Appeals from the United States District Court for the
Eastern District of Texas in case no. 07-CV-0497, Judge
T. John Ward.
ON MOTION
ORDER 4
Delta Electronics, Inc. et al. move without opposition
to withdraw Alan D. Smith as principal counse1, and to
substitute Andrew J. Pincus as principal counsel. Line-
age et al. move without opposition to withdraw Eric
Benisek as principal counsel and to substitute Andrew J.
Pincus as principal counsel. SynQ0r, Inc. moves for an
order of this court directing the appellants to file their
initial briefs within 14 days and for expedited considera~
tion. The appellants oppose SynQor replies.
Upon consideration thereof,
IT Is 0RDERED THAT:
(1) The motions for substitution of counsel are
granted.
(2) SynQor’s motion to set the briefing schedule is
granted to the extent that the appe1lants’ initial briefs are
due within 30 days from the date of filing of this order.
FoR THE CoURT
FEB 03 2012
lsi J an Horba1y
Date J an Horbaly
Clerk
FlLED
U.S. COUB`l' 0F APPEALS FOH
THE FEDERAL CfRCUlT
FEB 03 2012
JAN HORBAl.Y
Cl.ERK